Name: Commission Regulation (EC) No 998/97 of 3 June 1997 adapting the Annexes to Council Regulation (EC) No 3281/94 applying a four-year scheme of generalized tariff preferences (1995 to 1998) in respect of certain industrial products originating in developing countries
 Type: Regulation
 Subject Matter: tariff policy;  EU finance;  economic conditions;  trade policy;  international trade;  industrial structures and policy
 Date Published: nan

 4 . 6 . 97 | EN Official Journal of the European Communities No L 144/ 13 COMMISSION REGULATION (EC) No 998 /97 of 3 June 1997 adapting the Annexes to Council Regulation (EC) No 3281 /94 applying a four-year scheme of generalized tariff preferences (1995 to 1998 ) in respect of certain industrial products originating in developing countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3281 /94 of 19 December 1994 applying a four-year scheme of generalized tariff preferences ( 1995 to 1998) in respect of certain industrial products originating in developing countries ('), as last amended by Commission Regulation (EC) No 2447/96 (2), and in particular Articles 15(3) and 19 thereof, Whereas Article 15(3) of Regulation (EC) No 3281 /94 lays down the procedure for enacting changes to Annex I or Annex II thereof made necessary by amendments to the combined nomenclature ; Whereas Commission Regulation (EC) No 480/97 (3) amends the combined nomenclature as annexed to Commission Regulation (EC) No 1734/96 (4) from 1 April 1997 onwards, in order to take account of the discussions in the framework of the WTO where it was concluded that certain products should be withdrawn from the duty-free treatment for pharmaceuticals; whereas the affected products have been excluded from the scheme of generalized tariff preferences solely on the basis of their exemption from customs duties and it is therefore appro ­ priate to reinclude them in the lists appearing in Annex I to Regulation (EC) No 3281 /94 when the customs duties are reintroduced; whereas it is therefore appropriate to adapt that Annex accordingly with effect from 1 April 1997; Whereas the provisions of this Regulation are in ac ­ cordance with the opinion of the Generalized Preferences Committee, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Council Regulation (EC) No 3281 /94 shall be adapted as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 April 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 3 June 1997 . For the Commission Manuel MARlN Vice-President (') OJ No L 348 , 31 . 12 . 1994, p. 1 . (2) OJ No L 333, 21 . 12 . 1996, p . 10 . ( J ) OJ No L 75, 15 . 3 . 1997, p. 9 . (4 OJ No L 238 , 19 . 9 . 1996, p. 1 . No L 144/ 14 EN Official Journal of the European Communities 4. 6 . 97 ANNEX Regulation (EC) No 3281 /94 is hereby amended as follows : In Annex I Part 2 :  for: 'ex 2903 halogenated derivatives of hydrocarbons, except products of subheading 2903 22 00 , read: '2903 halogenated derivatives of hydrocarbons ;  for: 'ex 2922 oxygen-function amino-compounds, except products of subheadings 2922 42 90 and 2922 49 10 , read: '2922 oxygen-function amino-compounds ;  insert: ' 2930 90 20 thiodiglycol (INN) (2,2'-thiodiethanol)';  for: '3907 60 90 , read: '3907 60 . In Annex I Part 4:  at ex Chapter 29, delete CN codes: ' 2903 22 00 , 2906 21 00 , 2922 42 90 , 2922 49 10 , 2923 10 10 , 2930 90 20 '.  at ex Chapter 39, delete CN code: '3907 60 10 .